Citation Nr: 1316289	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  08-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected panic disorder with agoraphobia (hereinafter "panic disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to June 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The Veteran presented testimony before the Board in February 2010.  The transcript has been associated with the claims folder.

In April 2010, the Board remanded the matter for further development and adjudication.  In October 2011, the Board affirmed the denial of the claim for sleep apnea.  The same decision also awarded service connection for panic disorder, which was implemented by the RO in a December 2011 rating decision.  The Veteran appealed the denial of his claim for sleep apnea to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court vacated that part of the Board's decision denying entitlement to service connection for sleep apnea and remanded the matter to the Board for action consistent with the Joint Motion for Remand (JMR). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Court remanded the claim for sleep apnea to the Board for action consistent with the JMR.  The Court found that the Board failed to provide an adequate statement of reasons or bases for the denial of the Veteran's claim.  Specifically, the Court determined that the Board failed to address whether the Veteran's sleep apnea was secondarily related to his newly service-connected panic disorder.  

Given that service-connection for panic disorder has been granted, the Veteran has been diagnosed with sleep apnea, and that a January 2006 treatment note shows the Veteran began taking an increased dosage of Sertraline for his panic disorder and started experiencing sleep problems such as vivid dreams and trouble staying asleep, the Veteran should be afforded a VA examination to determine whether the Veteran's service-connected panic disorder medication may have caused or aggravated his sleep apnea.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

The examiner should be notified that service-connection has been awarded for panic disorder.  The examiner should also be notified that the Veteran has been diagnosed with sleep apnea and that a January 2006 treatment note shows the Veteran began taking an increased dosage of Sertraline for his panic disorder and started experiencing sleep problems such as vivid dreams and trouble staying asleep.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is proximately due to, the result of, or aggravated by the service-connected panic disorder, to include medications taken for the panic disorder? 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any pertinent evidence contained within Virtual VA.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


